SHIVERS, Judge.
This appeal is from an Order dated July 14, 1978, in a workmen’s (now workers’) compensation proceeding. The Order contains several findings as to material facts that are in direct conflict with undisputed portions of the record. It would be of no benefit to recite these erroneous findings. Suffice it to say that these errors taint the entire Order.
The Order dated July 14,1978, is vacated and the matter is remanded to the Deputy Commissioner for such further proceedings as the Deputy Commissioner deems appropriate.
ERVIN and SHAW, JJ., concur.